Citation Nr: 0006288	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-05 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970 
and died on February [redacted], 1988.  The appellant is his 
surviving spouse.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in March 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  

The appellant testified before the undersigned Board member 
at a hearing in Washington, D.C., in January 1999.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died at a VA medical center in February 1988 
from cardiopulmonary arrest due to well-differentiated 
adenocarcinoma of the cecum that was metastatic to multiple 
organs including the lung and brain.  

3.  The veteran's service in Vietnam occurred between January 
9, 1962, and May 7, 1975.  

4.  The veteran's adenocarcinoma of the cecum was not present 
in service or until many years thereafter and is not shown to 
be related to service or to any incident of service origin, 
including exposure to Agent Orange in Vietnam.  

5.  The issue in this case does not involve medical 
complexity or controversy such as to warrant the opinion of 
an independent medical expert.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death, 
to include as a result of exposure to Agent Orange, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (1999).  

2.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§§ 20.901, 20.902 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the August 1987 statement of the veteran's 
treating neurosurgeon indicating that the veteran's 
metastatic carcinoma of the brain and lungs could be related 
to service, the Board finds that the appellant's cause of 
death claim is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

The record contains a Certificate of Death that states that 
the veteran died at the VA Medical Center, Washington, D.C., 
in February 1988 due to cardiopulmonary arrest as a result of 
brain metastasis due to adenocarcinoma of unknown primary 
site.  No other significant conditions contributing to death 
were listed.  

An autopsy performed by VA on the date of death resulted in a 
finding that the cause of death was well-differentiated 
adenocarcinoma of the cecum that was metastatic to the 
mesenteric lymph nodes, retroperitoneum, liver, adrenals, 
periaortic and hilar lymph nodes, lung and brain.  This 
finding was unequivocal.  The cecum is the first part of the 
large intestine.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
245, 283 (28th ed. 1994).  

During his life, the veteran established service connection 
for residuals of shell fragment wounds of the jaw, left 
forearm and left leg.  A 10 percent evaluation had been in 
effect since June 1980.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

The veteran's service medical records are negative for 
complaints or findings referable to carcinoma, including 
carcinoma of the cecum.  

The earliest evidence of the veteran's fatal carcinoma is in 
1987, when he suffered a questionable seizure in July of that 
year.  In August 1987, he was hospitalized at a VA facility 
because of severe headache that developed about 10 days prior 
to admission, accompanied by nausea, vomiting, diaphoresis, 
and blurring of vision.  He had an unsteady gait and had a 
tendency to go to one side when walking.  A CT scan of the 
head during hospitalization revealed a left cerebral mass, 
and masses in the left parietal and right frontal lobes.  A 
CT scan of the chest showed nodules in both lungs.  The 
veteran underwent a suboccipital craniotomy.  He was found to 
have an abscess.  A biopsy of the tissue showed poorly 
differentiated carcinoma with features of small cell.  The 
pertinent diagnoses on discharge from the hospital in 
September 1987 were metastatic carcinoma of the brain and 
lung.  

When hospitalized by VA in October and November 1987, it was 
reported that he carried a diagnosis of poorly differentiated 
carcinoma of unknown primary site diagnosed in August 1987 by 
biopsy of the cerebellum.  A work-up during hospitalization 
showed that the carcinoma had also spread to the bones.  The 
veteran's course thereafter was steadily downward until his 
demise in February of the following year.  

The Board notes that the veteran's treating neurosurgeon 
opined in a statement dated in August 1987 that his 
metastatic carcinoma of the brain and lungs "could have 
started from this [sic] service connected disability."  
However, the physician did not elaborate on this opinion and 
did not state the service-connected disability to which he 
was referring.  It appears that the physician was referring 
to the veteran's exposure to Agent Orange in Vietnam, which 
the RO conceded, but this is unclear.  The opinion noted the 
veteran's diagnosis and prognosis, but his report did not 
contain clinical data or a review of the medical evidence of 
record that would convincingly relate the veteran's carcinoma 
to service or to exposure to Agent Orange in service.  

Moreover, the opinion was overtaken by events; the primary 
site of the carcinoma was established on autopsy as the 
cecum.  The August 1987 opinion does not include reference to 
any clinical findings in service or thereafter, and the 
opinion is not shown to have been based upon a review of 
service medical records or the claims file.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (rejecting medical opinion 
as "immaterial" where there was no indication that the 
physician reviewed claimant's service medical records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis) 
(citing Reonal v. Brown, 5 Vet. App. 458, 460 (1993)); cf. 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (without a review 
of the record, an opinion on the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran).  In these circumstances, the Board is entitled to 
accord little weight to the opinion of the neurosurgeon as to 
the etiology of the fatal metastatic carcinoma.  In the 
absence of convincing evidence attributing the primary site 
carcinoma to service or to an incident of service origin, 
including exposure to Agent Orange in Vietnam, service 
connection for the cause of the veteran's death is not 
warranted on a direct incurrence basis.  

Moreover, the disabilities for which the veteran established 
service connection during his life caused or contributed to 
his death from metastatic cancer of the cecum.  Although 
incurred in combat, the shell fragment wounds appear to have 
stabilized during the veteran's life and did not affect a 
vital organ.  See 38 C.F.R. § 3.312(c)(2).  There are primary 
causes of death that by their very nature are so overwhelming 
that eventual death can be anticipated irrespective of 
coexisting conditions, and such was the case here.  See 
38 C.F.R. § 3.312(c)(4).  Even then, a service-connected 
disability may be of such severity that there is a basis for 
holding that it had a material influence in accelerating 
death.  Id.  It is generally not reasonable to hold, however, 
that a service-connected condition accelerated death unless 
the condition affected a vital organ and was itself of a 
progressive or debilitating nature.  Id.  

The appellant primarily contends that her spouse's primary 
cancer site was his lung and that his lung cancer resulted 
from exposure to Agent Orange during his service in Vietnam.  
The veteran's DD Form 214 shows that he served in Vietnam 
from October 1968 to June 1969 and that his decorations 
included the Combat Infantryman Badge and the Purple Heart 
Medal.  

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e) establish a presumption of service 
connection for certain listed diseases that become manifest 
to a compensable degree during a claimant's lifetime or 
within the time limits established in law for specific 
diseases.  However, carcinoma of the cecum is not among the 
listed diseases for which service connection on a presumptive 
Agent Orange basis is warranted.  Although service connection 
on a presumptive basis is available under this provision of 
law for cancer of the lung, the evidence in this case 
establishes that the lungs were a secondary, not a primary 
site of the veteran's carcinoma.  That is, it was a site to 
which the cancer spread, not a site from which it originated.  
There is therefore no legal entitlement to presumptive 
service connection for adenocarcinoma of the cecum due to 
exposure to Agent Orange in Vietnam.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).  

The Board observes that although the appellant contends that 
the lung was the primary site of the veteran's fatal 
carcinoma, she is not medically qualified to do so.  A lay 
witness such as the appellant is competent under the law to 
describe symptoms she has seen or experienced, but she is not 
competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service, as this requires 
medical expertise.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In her substantive appeal, the appellant also argued that 
service connection for cause of death was in order because 
the primary carcinoma of the cecum contributed to the 
carcinoma that developed in the lungs and should, under the 
law governing cause of death cases, lead to compensation for 
the surviving spouse and the veteran's child.  See 38 C.F.R. 
§ 3.312(c)(1).  However, the lung metastases were not a 
contributory cause of the veteran's death; they were a 
manifestation of the underlying principal cause of death.  
Under 38 C.F.R. § 3.312(c)(1), a contributory cause of death 
"is inherently one not related to the principal cause."  
(Emphasis added.)  For example, a case in which it was shown 
that a veteran had sustained a shell fragment wound of the 
lung in service that resulted in debilitation and accelerated 
his death from an unrelated disorder would warrant service 
connection for cause of death under governing regulations.  
Such a case is not demonstrated by the evidence in this case.  

The forgoing interpretation must also fail with respect to 
the Agent Orange aspect of this case.  The General Counsel of 
VA has held in a precedent opinion that presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 
3.309(e) as being associated with exposure to Agent Orange if 
the cancer developed as the result of metastasis of a cancer 
that, as here, is not associated with exposure to Agent 
Orange.  VAOPGCPREC 18-97, 62 Fed. Reg. 37,954 (1997).  The 
General Counsel noted that § 1116 is , by its express 
language, subject to the provisions of 38 U.S.C.A. § 1113, 
which make the presumption contained in § 1116 rebuttable by 
affirmative evidence to the contrary.  The General Counsel 
held that a finding that a cancer subject to presumptive 
service connection under 38 U.S.C.A. § 1116 was caused by 
metastasis from a cancer not associated with exposure to 
Agent Orange could constitute affirmative evidence to rebut 
the presumption contained § 1116.  Precedent opinions of the 
General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 1991).  See also Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998) 
(upholding denial of service connection for a cancer listed 
in 38 U.S.C.A. § 1112(c) (radiogenic cancers) in light of 
evidence that that the cancer resulted from metastasis of a 
cancer not listed in that statute).  

The Board therefore concludes that service connection for the 
cause of the veteran's death is not warranted on a 
presumptive Agent Orange basis.  

In so finding, the Board has considered the representative's 
recent request that the Board obtain the opinion of an 
independent medical expert in oncology.  Under the provisions 
of 38 U.S.C.A. § 7109 and 38 C.F.R. §§ 20.901, 20.902, the 
Board has discretionary authority to request an opinion from 
an independent medical expert outside VA upon a showing of 
good cause, such as the identification of a complex or 
controversial medical issue involved in the appeal under 
consideration.  

However, the Board is of the opinion that good cause has not 
been demonstrated to seek such an opinion in this case.  The 
principal issue involves the identification of the primary 
site of the carcinoma that led to the veteran's demise.  
Although the primary site of the carcinoma could not be 
determined during the veteran's life, it was readily 
discovered on autopsy following his death.  The VA examining 
pathologist who conducted the autopsy on the date of death 
was, in fact, in the best position to determine the primary 
site.  It is highly doubtful that an independent medical 
expert would be in a position to render an opinion that would 
be more reliable.  Accordingly, the request for the opinion 
of an independent medical expert is denied.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

